PER CURIAM.
The order dismissing this stockholder’s derivative action is reversed upon a holding that (a) the complaint herein does not allege sufficient facts to show on its face that the action is barred by the statute of limitations, Green v. Bartel, 365 So.2d 785 (Fla.3d DCA 1978); Tullo v. Horner, 296 So.2d 502 (Fla.3d DCA 1974), (b) the dissolution of Congress International Development Corporation does not bar the instant action, § 607.297, Fla.Stat. (1977); and (c) the plaintiffs should be given leave to amend their complaint upon remand to join Clear Lake Village, Inc. as an indispensible party plaintiff to this action. Alario v. Miller, 354 So.2d 925 (Fla.2d DCA 1978).